oepartment of the treasury internal_revenue_service washington d c aug uniform issue list seti ep ral tl see rp eee e eee meneneeaeeeeee do aintained by on behalf of peake eee eebttiertikehe ake maintained by wino babw ae on behalf of week deka hiked kesh keeee wwe kw eese seeeeeeeetersiene ahalatahahadahahalalaladalatalaie wraw prr eee sara tartar rhr aea er tax_exempt_and_government_entities_division legend taxpayer a ira x account d amount a financial_institution a financial_institution b date date date dear kee ' this is in response to a request submitted by taxpayer a dated mee eee as supplemented by additional correspondence submitted on s eesee0 and stesees in which taxpayer a request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested gallegos page of taxpayer a age years old asserts that he requested a trustee to trustee transfer of his individual_retirement_arrangement ira ira x and that his failure to accomplish a rollover of amount a was due to the error of financial_institution b in failing to follow taxpayer a's intent and instructions taxpayer a represents that amount a has not been used for any other purpose on date taxpayer a requested that amount a be transferred from ira x with financial_institution a to an ira with financial_institution b on date amount a was transferred from ira x to account d which was maintained by financial_institution b account d is a non-ira account on date taxpayer a realized that his requested trustee to trustee transfer from ira x to an ira with financial_institution b had not occurred which was after the expiration of the 60-day rollover period taxpayer a has provided documentation that representatives from both financial_institution a and financial_institution b knew amount a was held in an ira and that both financial_institution a and financial_institution b intended for a trustee to trustee transfer from ira x to an ira with financial_institution b to occur taxpayer a has provided documentation that financial_institution a issued a check for taxpayer a’s benefit to financial_institution b which represented amount a from ira x taxpayer a has provided documentation that ira x was intended to be transferred directly into another ira account additionally taxpayer a has provided documentation that represents the failure to rollover the ira within the day period was due to an administrative error by financial_institution b based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the gallegos page of te s e r e_p day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer a submitted is consistent with taxpayer a’s assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of gallegos page of this letter_ruling to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact tay aw specialist employee_plans technical group at or via fax at enkrakrkkkkkk please address all correspondence to kraakkkcreakekerakkekeekke sincerely yours ff f _ a setae flecidaalt obi employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
